Nichols, C. J.
In this proceedings in mandamus, the relator prays this court to issue a writ directing the respondent as superintendent of insurance of the State of Ohio to disapprove and strike from the files of his department insurance policies containing suicide clauses the same as or similar to the one involved in the case of The Western & Southern Life Ins. Co. v. Horn, ante, 478, this day decided. The petition of relator is challenged by demurrer.
The same questions being presented in this proceeding in mandamus as were determined in Insurance Co. v. Horn, supra, the demurrer of respondent will be sustained for the reasons set forth in the opinion in that case; and relator not desiring to plead further, a writ will be denied.

Demurrer sustained and writ denied.

Jones, Matthias, Johnson, Wanamaker, Robinson and Merrell, JJ., concur.